Citation Nr: 0606371	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  04-36 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to increased initial rating for a left knee 
disability, now rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1984 to August 
1986. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Commonwealth of Puerto Rico, that awarded service connection 
and a 10 percent disability rating for a left knee disability 
(old tibia fracture of the left knee) effective March 28, 
2000.  The veteran disagreed with the assigned rating.


FINDING OF FACT

The veteran's left knee disability is manifested by 
degenerative osteoarthritis of the left knee due to trauma 
(fracture confirmed by X-ray) with limitation of motion in 
extension to minus 30 degrees with no ankylosis, subluxation, 
or lateral instability. 


CONCLUSION OF LAW

The criteria for an increased initial rating of 40 percent, 
as of January 19, 2005, for a left knee disability have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.45, 
4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5256, 5257, 
5260, 5261 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant' s behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent a rating decision in March 2004; a 
statement of the case in August 2004; and a supplemental 
statement of the case in January 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of those claims by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained multiple examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

In March 2004, the RO granted service connection and assigned 
a rating of 10 percent disabling effective March 28, 2000.  
The veteran seeks a higher rating. 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes (DCs) identify 
the various disabilities. 
VA must take into account the veteran's entire medical 
history and circumstances.
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).   Since the veteran timely appealed the rating 
initially assigned for his disability, the Board must 
consider entitlement to "staged" ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999). 

Under DCs 5003 and 5010, degenerative or traumatic arthritis 
(established by X-ray findings) is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups will warrant a 10 percent rating.  
Absent limitation of motion, a 20 percent rating is warranted 
for X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a

A 0 percent rating is warranted when leg flexion is limited 
to 60 degrees.  A 10 percent rating is warranted when leg 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when leg flexion is limited to 30 degrees.  A 30 
percent rating is warranted when leg flexion is limited to 15 
degrees; this rating is the maximum available rating under 
this diagnostic code.  38 C.F.R. § 4.71a, DC 5260.

A 0 percent rating is warranted when leg extension is limited 
to 5 degrees.
A 10 percent rating is warranted when leg extension is 
limited to 10 degrees. 
A 20 percent rating is warranted when leg extension is 
limited to 15 degrees.  
A 30 percent rating is warranted when leg extension is 
limited to 20 degrees.  
A 40 percent rating is warranted when leg extension is 
limited to 30 degrees.  
A 50 percent rating is warranted when leg extension is 
limited to 45 degrees. 
38 C.F.R. § 4.71a, DC 5261.

DC 5257 contemplates other impairment of the knee resulting 
in recurrent subluxation or lateral instability, and provides 
a 10 percent rating for slight; a 20 percent rating for 
moderate, and a 30 percent rating for severe symptomatology. 
See 38 C.F.R. § 4.71a, DC 5257.

Separate ratings may be warranted in specific circumstances 
based on either limited knee extension and limited knee 
flexion or on limited knee extension or flexion with 
recurrent subluxation and lateral instability.  VAOPGCPREC 9-
2004 (Sept. 17, 2004), 69 Fed. Reg. 59,990 (Oct. 6, 2004); 
VAOPGCPREC 23-97. 62 Fed. Reg. 63604 (1997).

When evaluating joints on the basis of limited motion, the VA 
has a duty to determine whether the joint in question 
exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  See DeLuca v. 
Brown, 8 Vet. App. 202, 205-207 (1995); 38 C.F.R.
 §§ 4.40, 4.45.  These determinations should be made by an 
examiner and should be portrayed in terms of the additional 
loss in range of motion due to these factors, including with 
repeated use and during flare-ups.  See DeLuca, supra.  
Intent of the rating schedule is to recognize painful motion 
as productive of disability.  Crepitation is a factor.  
38 C.F.R. § 4.59.

A VA examination was conducted in February 2002.  The 
examiner noted that the record contained evidence of an 
avulsion fracture of the left tibial tuberosity discovered in 
service following a parachute jump accident.  Flexion was 140 
degrees and extension was minus 5 degrees.  The veteran had 
severe crepitation, but no pain through the range of motion.  
He occasionally used a one-point support appliance.  The 
veteran reported no acute pain flare-ups since he used 
medication and hot/cold patches for satisfactory relief.  
There were no episodes of dislocation or recurrent 
subluxation.  A follow-up examiner noted mild degenerative 
changes affecting the old fracture and small suprapatellar 
effusion.  A progress note in March 2002 on an unrelated 
condition did note the veteran used "bilateral Canadian 
crutches."  

In May 2004, the veteran was examined after a minor trauma to 
his left knee.  The examiner referred to the veteran's 
condition as left knee osteoarthritis.  He noted a normal 
medial meniscus as determined in a recent magnetic resonance 
image.  There was no range of motion or pain assessment and 
no notation regarding limitation of the veteran's activities.  
Overall, from 2000 to 2004, outpatient treatment records 
reflected only occasional treatment and the veteran's use of 
a cane or crutches. 

A VA examination was conducted in January 2005.  The veteran 
stated that he had constant severe localized pain in his left 
knee while standing and bending.  He used a Lofstrand crutch, 
an anterior cruciate ligament cage, and oral pain medication.  
No episodes of dislocation or recurrent subluxation of the 
left knee had occurred during the previous year.  The veteran 
was not employed.  He stated that he was unable to run or 
play volleyball or basketball, but the examiner noted a 
progress note from October 2004 stating the veteran exercised 
for 30 minutes, three times per week.  The veteran also 
reported difficulty doing yard chores, standing, and walking. 

The examiner diagnosed post-traumatic arthritis of the left 
knee confirmed by 
X-rays of the old tibial fracture.  He noted no episodes of 
dislocation or recurrent subluxation in the last year, no 
ankylosis, and no effusion.  He found no anterior/posterior 
instability but was unable to check for medial or lateral 
instability because the veteran was resisting due to pain. 

The examiner found flexion of 90 degrees and extension of 
minus 30 degrees.  The veteran experienced pain on the last 
degree of motion and additional pain and fatigue following 
repetitive use.  The examiner noted objective evidence of 
painful motion on all movements of the left knee and severe 
crepitation.  The veteran reported that over the last six 
months he experienced daily acute pain lasting for 
12 hours.  

The Board concludes that a 10 percent rating is appropriate 
from March 2000 to January 2005.  38 C.F.R. §§ 4.45, 4.71a, 
DCs 5003, 5010.  During this period there was no compensable 
limitation of motion or evidence of slight recurrent 
subluxation or lateral instability.  However, there was X-ray 
evidence of trauma, a diagnosis of osteoarthritis, and very 
minimal limitation of motion (extension of minus 5 degrees).  
The veteran experienced some pain and occasionally used 
support appliances.   Thus a rating of 10 percent was 
appropriate based on X-ray evidence of arthritis with an 
otherwise noncompensable level of limitation of knee motion.

However, at the January 2005 VA examination, the veteran's 
left knee disability warranted a 40 percent rating because of 
30 degree limitation in extension and increased severity in 
pain over the range of motion.  In addition, the veteran's 
activities were more limited, and he experienced increased 
pain frequency and duration, increased use of support 
appliances, and fatigue.  38 C.F.R. §§ 4.59, 4.71(a) DCs 
5003, 5010, 5261.  However, a rating greater that 40 percent 
is not warranted as limitation of flexion is to only 90 
degrees, which is noncompensable.  Furthermore, the evidence 
does not show recurrent subluxation or lateral instability 
that would warrant a compensable rating.  Additionally, the 
evidence does not show ankylosis to warrant any higher rating 
pursuant to DC 5256.  38 C.F.R. § 4.71a.

Thus, in consideration of this evidence, the Board finds that 
the veteran's left knee disability warrants a 40 percent 
rating, as of January 19, 2005, the date of the VA 
examination demonstrating an increase in the level of 
disability.  See Fenderson, supra. 





	(CONTINUED ON NEXT PAGE)





ORDER

A 40 percent rating for a left knee disability is granted 
effective January 19, 2005.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


